Citation Nr: 1759202	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION
The Veteran served on active duty in the United States Army from July 1966 to July 1968.  He died in April 2017.  

In October 2017, the appellant in this case, the Veteran's surviving spouse, was substituted for the Veteran in the pending appeal, enabling her to proceed in the place of the Veteran to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (2012); 38 C.F.R. § 3.1010 (2017).

This matter originally came before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating, effective November 16, 2009.  

In a July 2014 decision, the Board granted an initial 50 percent rating for PTSD.  In addition, the Board determined that the issue of entitlement to TDIU had been raised as part and parcel of the appeal of the initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded that matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development and due process considerations.  

In August 2017, the appellant filed a claim for Dependency and Indemnity Compensation, seeking service connection for the cause of the Veteran's death.  In a September 2017 rating decision, the RO denied service connection for the Veteran's cause of death.  The record currently available to the Board contains no indication that the appellant has initiated an appeal of the RO's determination at this juncture.  Thus, the issue is not before the Board.  38 U.S.C. § 7105 (2012).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.10, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistant Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases or injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where the scheduler rating is less than total, a total disability rating may still be assigned when the disabled person is, in the judgement of the rating agency, unable to follow a substantially gainful occupation as a result of the service-connected disability; provided that, in part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and a combined disability rating of 70 percent or more.  38 C.F.R §§ 3.340, 3.341(a), 4.16 (a) (2017).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the claimant's ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017).  The ultimate question is whether the Veteran, in light of his service connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

During his lifetime, the Veteran contended that he was unable to maintain substantially gainful employment as the result of his service-connected post-traumatic stress disorder (PTSD).  See e.g. May 2014 Brief to the Board.

Applying the legal criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that the evidence supports the assignment of a TDIU.  

A review of the record indicates that during his lifetime, the Veteran was service connected for PTSD rated at 50 percent disabling; pes planus (flat feet) with postoperative residuals rated at 30 percent disabling; coronary artery disease, presumptively connected to Agent Orange exposure, rated at 30 percent disabling; and a surgical scar from a coronary bypass rated at 10 percent disabling.  The Veteran's combined disability rating was 70 percent from November 15, 2009, and 80 percent from January 28, 2011.  Thus, the Veteran satisfied the threshold rating percentage requirements set forth in 38 C.F.R. § 4.16(a) for a TDIU.

Therefore, the next question for consideration is whether the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

In that regard, the Veteran's post-service employment history consisted almost entirely of a 34-year career working at a factory.  His last position at the factory was as a fork lift driver.  He retired from this position in 2004.  The Veteran graduated high school and took some college courses, although he did not obtain a degree.  The record contains no indication, and it has not been asserted, that the Veteran had any other work experience after his retirement as a forklift driver.  

The record shows that the Veteran began receiving treatment at the VA for PTSD in 2009 and had VA examinations for PTSD in April 2010 and April 2012.  At these treatments and appointments, he frequently reported symptoms of anxiety, depression, and irritability.  He often indicated that he had problems sleeping because of vivid nightmares, which would cause him to fight and thrash in his sleep.  He reported that he did not really leave the house and had difficulty driving because of his anxiety.  He also expressed feelings of hypervigilance when he was out of the house.  At a January 2012 VA appointment, he reported that his PTSD medications were leaving him drowsy during the day.

Of particular note are the Veteran's reports of developing visual hallucinations.  The Veteran first reported that he suffered from auditory and visual hallucinations in November 2009.  In February and May 2011, the Veteran made reports of experiencing auditory hallucinations and hearing people calling his name when he was home alone.  In January 2012, and documented in the Veteran's VA treatment records, he began regularly seeing what he alternately described as ghosts, shadows, or spirits.  His visual hallucinations included seeing "shadows on the wall", "shadows passing by", and a feeling like someone is sitting next to him.  These visual hallucinations continued to be noted in treatment records through 2013.  Private treatment records from 2015and 2016 show that he was still suffering from hallucinations.  

After considering the evidence of record, the Board finds that the Veteran's service-connected disabilities precluded employment consistent with his education and work history.  As set forth above, the Veteran had lengthy work experience in a factory, most recently as a forklift driver.  The record documents that the Veteran experienced anxiety which interfered with his ability to drive, a necessary prerequisite to working as a forklift operator.  Moreover, the record documents that the medications prescribed for the Veteran's service-connected PTSD rendered him drowsy during the day, which would have precluded him from safely engaging in activities necessary to perform employment consistent with his work experience, including the operation of heavy machinery.  Finally, the Veteran's PTSD-induced visual and auditory hallucinations would have contributed to his inability to engage in employment activities requiring careful attention to safety such as operating a forklift.  In addition to these impairments to concentration produced by his PTSD, the physical impairments produced by the Veteran's service-connected pes planus and coronary artery disease would have exacerbated his ability to engage in employment consistent with his education and work history .  

Granting the appellant the benefit of the doubt, the Board therefore finds that there is sufficient evidence in the record upon which to conclude that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment.  The most probative evidence of record demonstrates that the Veteran rarely left home, suffered from anxiety that limited his ability to drive himself, and experienced auditory and visual hallucinations.  With consideration of these factors, as well as the factors discussed above, the Board finds that TDIU is warranted.  38 U.S.C. § 5107, 38 C.F.R. § 4.16(a); Gilbert, 1. Vet. App. at 54.  


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


